The opinion of the court was delivered by
Royce, J.
This is an action of trespass brought under an act entitled, “ An act for the further protection of fish and game, approved, Nov. 22, 1876.” The second section provides, among other things, that the owner shall be entitled to recover against such person in an action of trespass brought for such entry, a penalty of ten dollars for every such entry, in addition to the actual damages thereby sustained.
It appears that the record title to the farm, upon which the trespass is alleged to have been committed, was in the plaintiff, but the farm was then occupied by a lessee, whose term had not then expired ; and it is claimed that the plaintiff, not having the possession or right of possession, cannot maintain the action. The *9right of recovery is given by the statute to the owner, and the rules of the common law, to which we have been referred by the counsel for the defendant, relative to proper parties to the common law action of trespass, have no application ; and hence there is no necessity for ascertaining whether the action could be sustained independently of the statute or not.
The purpose of the legislature, in giving a right of action to the owner, was, no doubt, to enable him to protect his reversionary, as well as his present, interest in the property described in the act.
The judgment of the County Court-is affirmed.